Opinion filed February 28, 2013




                                            In The


         Eleventh Court of Appeals
                                         __________

                                    No. 11-12-00314-CV
                                        __________

               PROSPECTA ENERGY GROUP, INC., Appellant

                                               V.

 RAY PRICHARD D/B/A RAYDER OILFIELD SERVICES, INC., Appellee


                           On Appeal from the 42nd District Court

                                    Coleman County, Texas

                                  Trial Court Cause No. 5347


                           MEMORANDUM                  OPINION
       Prospecta Energy Group, Inc. is the appellant in this appeal. It has filed an unopposed
motion to dismiss the appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion, Appellant
states that the parties have “settled and resolved all differences between one another arising out
of the judgment rendered in the trial court.” Appellant asks this court to dismiss the appeal.
Therefore, in accordance with Appellant’s request, we dismiss the appeal.
       Appellant additionally asks this court to affirm the appealed judgment of the trial court in
addition to dismissing the appeal. We are unable to grant this relief. Rule 42.1(a)(1) authorizes
the court as follows: “In accordance with a motion of appellant, the court may dismiss the appeal
or affirm the appealed judgment” (emphasis added). See TEX. R. APP. P. 43.2(a), (e), (f) (also
containing disjunctive language in discussing the types of judgments that courts of appeals may
issue).
          The motion to dismiss is granted in part, and the appeal is dismissed.



                                                               PER CURIAM

February 28, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                   2